Citation Nr: 1645008	
Decision Date: 11/30/16    Archive Date: 12/09/16

DOCKET NO.  10-10 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for eye sight failure associated with hypertension.   


REPRESENTATION

Appellant (Veteran) represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

The Veteran served on active duty from May 1984 to March 1988.
      
The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In December 2012 and December 2013, the Board remanded this claim for additional development.  The claim is again before the Board for appellate review.  Based on an additional review of the record, the appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

The record in this matter consists entirely of electronic claims files and has been reviewed.  No new and relevant evidence has been added to the record since the April 2016 Supplemental Statement of the Case (SSOC).  

In April 2016, the Veteran filed a substantive appeal against an April 2016 SOC addressing increased rating claims for service-connected lower extremity radiculopathy.  The issues have not been certified to the Board, however.  As the record indicates that the AOJ may be taking additional action on these issues, the Board will not accept jurisdiction over them at this time.  If otherwise in order, the issues will be the subject of a subsequent Board decision.

In September 2014 and June 2015, the Veteran filed notices of disagreement (NODs) against August 2014 and June 2015 rating decisions, respectively.  The AOJ has not responded with SOCs, but has acknowledged receipt of the NODs.  As such, a remand of the issues pursuant to Manlincon v. West, 12 Vet. App. 238 (1999) is not necessary.   


REMAND

In the December 2013 remand, the Board requested medical inquiry into the Veteran's service connection claim for an eye disability.  The Board noted that the Veteran underwent VA examination of his eyes in January 2013, for which the record contains two addendum opinions.  Nevertheless, the Board requested an additional opinion that would address not only whether an eye disability was incurred during service, but also whether an eye disability was proximately caused by, or aggravated by, service-connected hypertension.  38 C.F.R. §§ 3.303, 3.310 (2015).  

In response, the AOJ provided the Veteran with a VA examination in January 2016.  In the report, the examiner noted eye diagnoses of pterygium and pinguecula.  The examiner also noted a December 1984 service treatment record documenting treatment for an eye disorder, and noted a November 2005 letter from a private physician indicating that the Veteran had complications of high blood pressure involving intermittent blurring of his vision.  The January 2016 VA examiner then commented that:

the patient doesn't have any corneal scarring in the right eye that could have come from a foreign body.  He did not have any signs of retinal ischemia or hemorrhaging which could have come from hypertensive retinopathy.  I find no current eye conditions to connect to either a foreign body in the right eye or HTN.

The Board finds remand for an addendum opinion necessary.  The opinion adequately addresses the issue of whether eye disability was incurred during service, and whether hypertension caused the eye disability.  But the examiner did not adequately address whether hypertension aggravates an eye disability.  See Stegall v. West, 11 Vet. App. 268 (1998).  As such, the examiner should provide additional commentary regarding that particular issue.  

Lastly, any outstanding VA treatment records should be included in the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Include in the record any outstanding VA treatment records, the most recent of which are dated in February 2016.

2.  Return the Veteran's case to the January 2016 VA examiner (or suitable substitute) for review and elaboration of his report regarding the Veteran's eyes.  The examiner should review the entire claims folder, and then respond to the following question. 

Is it as likely as not (i.e., probability of 50 percent or greater) that the diagnosed pterygium and/or pinguecula has been aggravated (i.e., worsened beyond the natural progress) by service-connected hypertension, to include any side effects caused by medication prescribed for hypertension?  

If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the disorder found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected disorder(s). 

Please provide a rationale for any opinion rendered. 

3.  After the completion of any action deemed appropriate in addition to that requested above, the Veteran's claim should be readjudicated.  All evidence received since the April 2016 SSOC should be considered.  If any benefit sought remains denied, the Veteran should be provided a new SSOC. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




